UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition from to Commission file number: 0-13814 Cortland Bancorp (Exact name of registrant as specified in its charter) Ohio 34-1451118 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 194 West Main Street, Cortland, Ohio (Address of principal executive offices) (Zip code) 330- 637-8040 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. TITLE OF CLASS SHARESOUTSTANDING Common Stock, No Par Value 4,420,255 Shares November 3, 2016 PART I – FINANCIAL INFORMATION Item1. Financial Statements Cortland Bancorp and Subsidiaries: Consolidated Balance Sheets (unaudited) – September 30, 2016 and December 31, 2015 2 Consolidated Statements of Income (unaudited) – Three and nine months ended September 30, 2016 and 2015 3 Consolidated Statements of Comprehensive Income (unaudited) – Three and nine months ended September 30, 2016 and 2015 4 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) – Nine months ended September 30, 2016 and 2015 5 Consolidated Statements of Cash Flows (unaudited) – Nine months ended September 30, 2016 and 2015 6 Notes to Consolidated Financial Statements (unaudited) – September 30, 2016 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Consolidated Average Balance Sheets, Yields and Rates – Year-to-Date September 30, 2016, December 31, 2015 and September 30, 2015 35 Consolidated Average Balance Sheets, Yields and Rates – Quarter-to-Date September 30, 2016, June 30, 2016 and September 30, 2015 36 Selected Financial Data 37 Financial Review 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 PART II – OTHER INFORMATION Item 1. Legal Proceedings 51 Item1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item 6. Exhibits 52 SIGNATURES 55 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share data) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Investment securities available-for-sale (Note3) Trading securities (Note 3) — Loans held for sale Total loans (Note4) Less allowance for loan losses (Note4) ) ) Net loans Premises and equipment Bank-owned life insurance Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Short-term borrowings Federal Home Loan Bank advances - short term Federal Home Loan Bank advances - long term Subordinated debt (Note 7) Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock - $5.00 stated value - authorized 20,000,000 shares; issued 4,728,267shares in 2016 and 2015; outstanding shares, 4,420,255 in 2016 and4,404,783 in 2015 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost, 308,012shares in 2016 and323,484 in 2015 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited consolidated financial statements of Cortland Bancorp and Subsidiaries 2 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share data) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, INTEREST INCOME Interest and fees on loans $ Interest and dividends on investment securities: Taxable interest Nontaxable interest Dividends 23 28 86 91 Other interest income 11 4 33 13 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 2 1 5 3 Federal Home Loan Bank advances - short term 19 11 52 29 Federal Home Loan Bank advances - long term Subordinated debt 28 23 81 67 Total interest expense Net interest income PROVISION FOR LOAN LOSSES 50 50 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Fees for customer services Investment securities available-for-sale gains (losses), net 83 (3 ) (3 ) Trading security gains (losses), net — 50 ) 20 Mortgage banking gains, net Earnings on bank-owned life insurance 80 83 Wealth management income 10 56 50 Other non-interest income 68 47 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits Net occupancy and equipment expense State and local taxes FDIC insurance expense 54 70 Professional fees Advertising and marketing expense Net losses from the extinguishment of debt — — — Other operating expenses Total non-interest expenses INCOME BEFORE FEDERAL INCOME TAX EXPENSE Federal income tax expense NET INCOME $ EARNINGS PER SHARE BASIC AND DILUTED $ CASH DIVIDENDS DECLARED PER SHARE $ See accompanying notes to the unaudited consolidated financial statements of Cortland Bancorp and Subsidiaries 3 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (Amounts in thousands) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Net income $ Other comprehensive (loss) income: Securities available for sale: Unrealized holding (losses) gains on available-for-sale securities ) ) Tax effect ) ) 41 Reclassification adjustment for net (gains) losses realized in net income ) 3 ) 3 Tax effect 28 (1 ) (1 ) Total securities available for sale ) ) Change in post-retirement obligations 12 ) 37 ) Total other comprehensive (loss) income ) ) Total comprehensive income $ See accompanying notes to the unaudited consolidated financial statements of Cortland Bancorp and Subsidiaries 4 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) (Amounts in thousands, except per share data) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total
